In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-17-00424-CV

JERMAINE WATTS, Appellant                  §    On Appeal from the 325th District Court

                                           §    of Tarrant County (325-627998-17)
V.
                                           §    March 28, 2019

LISA ADVIENTO, Appellee                    §    Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM